

115 S1336 RS: Reliable Investment in Vital Energy Reauthorization Act
U.S. Senate
2017-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 417115th CONGRESS2d SessionS. 1336[Report No. 115–250]IN THE SENATE OF THE UNITED STATESJune 12, 2017Mr. Gardner introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesMay 21, 2018Reported by Ms. Murkowski, without amendmentA BILLTo amend the Energy Policy Act of 2005 to reauthorize hydroelectric production incentives and
			 hydroelectric efficiency improvement incentives, and for other purposes.
	
 1.Short titleThis Act may be cited as the Reliable Investment in Vital Energy Reauthorization Act or the RIVER Act. 2.Hydroelectric production incentives and efficiency improvements (a)Hydroelectric production incentivesSection 242 of the Energy Policy Act of 2005 (42 U.S.C. 15881) is amended—
 (1)in subsection (c), by striking 10 and inserting 20; (2)in subsection (f), by striking 20 and inserting 30; and
 (3)in subsection (g), by striking each of the fiscal years 2006 through 2015 and inserting each of fiscal years 2018 through 2027. (b)Hydroelectric efficiency improvementSection 243(c) of the Energy Policy Act of 2005 (42 U.S.C. 15882(c)) is amended by striking each of the fiscal years 2006 through 2015 and inserting each of fiscal years 2018 through 2027.May 21, 2018Reported without amendment